     Case 2:20-cv-08884-MWF-SK Document 22 Filed 12/04/20 Page 1 of 1 Page ID #:166




 1

 2

 3
                                                                            JS-6
 4

 5
                             UNITED STATES DISTRICT COURT
 6
                           CENTRAL DISTRICT OF CALIFORNIA
 7

 8
      SANDRA BALSAMO, an individual,
 9                                                Case No: CV 20-8884-MWF (SKx)
                        Plaintiff,
10
      vs.
11                                                ORDER GRANTING STIPULATION
                                                  RE ATTORNEY’S FEES AND
12    SMART & FINAL STORES, LLC, a                REMANDING ACTION
      California limited liability company;
13
      MARTI BUENTIEMPO, an individual;
14    and DOES 1 through 10, inclusive,
15                      Defendants.
16

17          Upon consideration of the parties’ Stipulation Re Attorney’s Fees, and for good
18
      cause shown, the Stipulation is approved, and IT IS HEREBY ORDERED that this matter
19
      is remanded to the San Luis Obispo County Superior Court.
20

21
            IT IS SO ORDERED.

22
      Dated: December 4, 2020                   ___________________________________
23
                                                MICHAEL W. FITZGERALD
24
                                                UNITED STATES DISTRICT JUDGE

25
